*518Opinion by
Mr. Justice Paxson:
We think it was error to submit to the jury the construction of the letter referred to in the first assignment. It is settled law that the construction of written instruments is for the court. Bryant v. Hagerty, 87 Pa. 256.
There was nothing to make this an exception to the rule. The letter does not admit of more than one construction. It was written by the plaintiff to the defendant, and recommends the defendant to get rid of some of his old stock. The exact words are: “I think you had better get rid of some of your old stock.” By no proper rule of construction could this be held to be an authority to the defendant to sell the plaintiff’s horse. Yet the jury have so found, and probably upon this letter alone, as the learned judge charged them that there was not sufficient evidence of a general authority to make the sale. The case may be fairly said to have turned upon the question of authority to sell. Upon the question of the ownership of the horse, the weight of the testimony was so heavily with the plaintiff that the jury could hardly have found that issue in favor of the defendant. The court should have instructed the jury that the letter contained no authority to sell the plaintiff’s horse.
This disposes of the first assignment. We are compelled to sustain the remaining assignments, for the reason that in each of them the question of the defendant’s authority to sell was submitted to the jury. As there was no such authority proved, it w'as error to submit the question at all.
Judgment reversed, and a venire facias de novo awarded.